COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00225-CV

STEVEN M. JOHNSON AND                                              APPELLANTS
STEVEN M. JOHNSON, P.C. D/B/A
THE JOHNSON LAW FIRM

                                          V.

MARY MCKINNEY                                                         APPELLEE

                                      ------------

            FROM THE 352ND DISTRICT COURT OF TARRANT COUNTY

                                      ------------

               MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

        We have considered “Appellants' Motion To Dismiss.”       It is the court=s

opinion that the motion should be granted; therefore, we dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1), 43.2(f). All other pending motions are dismissed as

moot.

        Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM


        1
        See Tex. R. App. P. 47.4.
PANEL: DAUPHINOT, MEIER, and GABRIEL, JJ.

DELIVERED: October 27, 2011




                              2